Citation Nr: 1546004	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for hypertension, claimed as secondary to Agent Orange exposure.

5.  Entitlement to service connection for upper extremity peripheral neuropathy.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1963 and from August 1966 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2014, the Veteran testified at a Board hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that the Veteran submitted additional evidence directly to the Board in August 2014.  This evidence was submitted with a waiver of the Veteran's right to have the evidence initially considered by the RO.

The issues of entitlement to service connection for a low back disability, a respiratory disorder, erectile dysfunction, hypertension, and upper extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The evidence indicates that the Veteran's current tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for tinnitus.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims service connection for tinnitus.  Specifically, he claims that his tinnitus began during service and is a result of exposure to loud noises during active service.  The Veteran was assigned to an artillery unit while serving in the Republic of Vietnam from September 1968 to September 1969.  He is service-connected for hearing loss based on conceded in-service noise exposure.

The Veteran has reported a continuity of symptomatology, and there is no reason currently to find him not credible in this case.  He is inherently competent to describe the onset of his tinnitus and his noise exposure during active service as an artilleryman has been conceded.  38 U.S.C.A. § 1154(b) (2014).  The Board observes that the December 2012 VA examiner indicated that the Veteran did not have tinnitus at the time of his audiological examination.  However, during the Veteran's July 2014 hearing testimony, he was not familiar with the medical term "tinnitus" for ringing in his ears.  Thus, the Board concludes that when questioned about tinnitus at his audiological examination in 2012, the Veteran was unaware of the meaning of the word.

Based on the above, the evidence of record demonstrates that the Veteran was exposed to acoustic trauma in service  and his tinnitus began during such service with continuous symptoms since that time.  For these reasons, an allowance is in order here.  


ORDER

Service connection for tinnitus is allowed.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his remaining claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Considering the Veteran's claim for service connection for a low back disability, he was treated for a back problem in service during January 1967.  The Veteran also testified that he incurred his back problem while serving in the Republic of Viet Nam as an artilleryman, responsible for loading and moving a howitzer.  Thus, the Board finds that a VA examination must be afforded the Veteran to determine if his back disability is related to service or any incident of service.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Additionally, the Veteran has indicated, through his representative in the VA Form 646, that he had respiratory problems in-service due to using diesel fuel as an accelerant while burning human waste and trash.  The Veteran testified during hearing testimony that he had treatment for respiratory problems within a few months of leaving active service.  Again, the Veteran must be afforded a VA examination.  38 U.S.C.A. § 5103A(d)  (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Concerning the claims for service connection for erectile dysfunction and hypertension, the Veteran contends that the conditions are due to Agent Orange.  A VA examination to consider his contentions must be afforded to the Veteran.  38 U.S.C.A. § 5103A(d)  (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81   (2006).

With regards to all of the Veteran's claims on appeal, the Veteran submitted privacy releases to obtain private treatment records from Dr. K and Dr. S.  Although the treatment records were requested, the records were not associated with the claims file.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any medical records from the Indianapolis VA Medical Center not already associated with the claims file.

2.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities since his release from service, to specifically include Dr. K and Dr. S.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

3.  The Veteran should be scheduled for a VA examination in order to ascertain whether he has a back disability which is related to service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Specifically, the examiner should opine whether the Veteran's back disability is more likely, less likely, or at least as likely as not related to any incident of the Veteran's active service to include his role as an artilleryman in Vietnam and/or the documented in-service treatment for a his back.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  The Veteran should be scheduled for a VA examination in order to ascertain whether he has a respiratory disability which is related to service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Specifically, the examiner should opine whether the Veteran's respiratory disability is more likely, less likely, or at least as likely as not related to any incident of the Veteran's active service to include his exposure to fumes while in Vietnam.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  The Veteran should be scheduled for a VA examination in order to ascertain whether he has erectile dysfunction and/or hypertension which is related to service.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Specifically, the examiner should opine whether the Veteran's erectile dysfunction and/or hypertension are more likely, less likely, or at least as likely as not related to any incident of the Veteran's active service to include his presumed exposure to Agent Orange.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

6.  Thereafter, the claims should be readjudicated.  If the benefits sought on appeal remains denied, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


